COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

 Cause number:            01-19-00059-CV
 Style:                   Rich Robins v. Austen Perry Clinkenbeard and Jonathon G.
                          Clinkenbeard aka “Jon Clinkenbeard”
 Date motion filed*:      June 7, 2019
 Type of motion:          Agreed Motion to (Slightly) Amend His Brief
 Party filing motion:     Pro se Appellant Rich Robins
 Document to be filed:    Appellant’s Amended Brief

 Is appeal accelerated?      Yes.

Ordered that motion is:
       Granted
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
      Appellant’s motion is granted and his amended brief, to fix the index of authorities and
      record references but with no substantive changes, is ordered to be filed within 5 days of
      the date of this Order. See TEX. R. APP. P. 38.7. Appellee’s brief, if any, shall be due
      within 20 days of the filing of the amended brief. See TEX. R. APP. P. 38.6(b), (d).________

Judge’s signature: ___/s/ Evelyn V. Keyes_____
                   Acting individually        Acting for the Court
Date: __June 18, 2019______